COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-17-00211-CV
Trial Court Cause
Number:                   2016-05293J
Style:                    In the Matter of D.A.K.
Date motion filed*:       May 8, 2017
Type of motion:           Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           May 11, 2017
         Number of previous extensions granted:       None
         Date Requested:                              June 26, 2017

Ordered that motion is:

              Granted
                    If document is to be filed, document due: June 12, 2017
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
                Other: This case involves a judgment of juvenile delinquency, and for that reason the briefing
         deadlines of the Texas Rules of Appellate Procedure will be applied without any further presumption of
         courtesy extensions. The State should be prepared to file its brief by July 12, 2017. All parties should plan
         for briefing to be completed no later than early August 11, 2017 so this appeal may be set for submission in
         September 2017.
Judge's signature: /s/ Justice Michael Massengale
                           Acting individually         Acting for the Court


Date: June 6, 2017